Case 2:21-cv-07172-CCC-ESK Document1 Filed 03/29/21 Page 1 of 8 PagelD: 1

Rachael A. Honig

Acting United States Attorney
By: Joseph N, Minish

Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102

Tel: (973)-297-2012
Joseph.Minish@usdoj.gov

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA, : Hon.
Plaintiff, : Civil Action No. 21-
v. : VERIFIED COMPLAINT
FOR FORFEITURE IN REM

$245,800.00 IN UNITED STATES
CURRENCY,

Defendant in rem.

Plaintiff, United States of America, by its attorney, Rachael A. Honig, Acting
United States Attorney for the District of New Jersey (by Joseph N. Minish,
Assistant United States Attorney), brings this Verified Complaint and alleges as
follows in accordance with Rule G(2) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure.

NATURE OF THE ACTION

1, This is an action to forfeit to the United States of America
(“Plaintiff”) a total of $245,800.00 in United States currency, pursuant to 21
U.S.C. § 881(a}(6), which subjects to forfeiture all moneys, negotiable

instruments, securities, or other things of value furnished or intended to be
Case 2:21-cv-07172-CCC-ESK Document1 Filed 03/29/21 Page 2 of 8 PagelD: 2

furnished by any person in exchange for a controlled substance or listed
chemical in violation of Title 21, Subchapter I, of the United States Code, all
proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any
violation of Title 21, Subchapter I, of the United States Code.
THE DEFENDANT INREM

2. The defendant property consists of a total of $245,800.00 in United
States currency (“Defendant Property”) seized by the Department of Homeland
Security, Homeland Security Investigations (“HSI”) and the Cliffside Park Police
Department (“CPPD”) (collectively, “law enforcement”) during a motor vehicle
stop conducted on or about October 16, 2020, in Cliffside Park, New Jersey.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over this action
pursuant to 28 U.S.C. §§ 1345 and 1355(a).

4. Venue is proper in this District pursuant to 28 U.S.C.
§ 1355(b)(1}(A), because the acts or omissions giving rise to the forfeiture
occurred in the District of New Jersey, and pursuant to 28 U.S.C. § 1395(b},
because the Defendant Property is located in the District of New Jersey.

5. The Defendant Property is currently in the custody of HSI for the
District of New Jersey.

6. Plaintiff requests that upon the filing of this Verified Complaint,
the Clerk issue an arrest warrant in rem pursuant to 28 U.S.C. § 1355(b) and

Rule G(3)(b) (i) of the Supplemental Rules for Admiralty or Maritime Claims and

-2-
Case 2:21-cv-07172-CCC-ESK Document1 Filed 03/29/21 Page 3 of 8 PagelD: 3

Asset Forfeiture Actions. Plaintiff will cause the arrest warrant in rem to be
executed upon the Defendant Property and the Court will thereby acquire in
rem jurisdiction over the Defendant Property.

FACTS

7. In or around October 2020, HSI Newark and HSI Tucson
conducted a joint investigative operation targeting potential buyers of
kilograms of cocaine. In or around October 2020, an HSI undercover agent
(“UCA”) began communicating via cell phone with an individual in the New
York City area who sought to purchase kilograms of cocaine from the UCA.

8. On October 14, 2020, the UCA met with Carlos Pena Burgos
(“Burgos”) in a McDonald’s parking lot in Fort Lee, New Jersey to negotiate the
purchase of kilograms of cocaine. Burgos entered the UCA’s vehicle and
explained to the UCA that he sought to arrange the purchase of cocaine for a
friend of his who was willing to purchase approximately five kilograms of
cocaine. During the meeting, the UCA held himself out as a seller of cocaine.
The UCA and Burgos eventually agreed to meet on October 16, 2020 to
complete the negotiated cocaine transaction. Burgos agreed to purchase
between five and eight kilograms of cocaine from the UCA for the approximate
price of $30,000 to $35,000 per kilogram.

9. On October 16, 2020, the UCA corresponded with Burgos via text
messages sent and phone calls made to a phone number ending 5958. In the

morning of October 16, 2020, the UCA instructed Burgos via text message to
Case 2:21-cv-07172-CCC-ESK Document1 Filed 03/29/21 Page 4 of 8 PagelD: 4

meet him at a gas station located at 1196 Anderson Avenue in Fort Lee, New
Jersey.

10. Later in the morning of October 16, 2020, the UCA decided to
change the meeting location due to unexpected police presence at the gas
station. The UCA contacted Burgos via text message, and asked Burgos to
meet him in the parking lot of the Viva Margarita restaurant at 790 Anderson
Avenue in Cliffside Park, New Jersey.

11. At the Viva Margarita restaurant parking lot, the UCA observed a
black Honda CRV, with a New York State license plate JFS2441 (“Honda”) enter
the parking lot and contemporaneously received a text message from Burgos’
cell with the phone number ending in 5958 stating that he had arrived at the
meeting location.

12. The UCA observed Burgos exit the Honda’s passenger seat and
walk to the UCA’s vehicle. Burgos then got into the front passenger seat of the
UCA’s vehicle. The UCA then asked Burgos if he could see the money for the
cocaine purchase. Burgos and the UCA then exited the UCA’s vehicle, walked
to the Honda, and entered the Honda. Burgos sat in the front passenger seat
and the UCA sat on the rear passenger seat. Burgos then introduced his
associate who was in the driver’s seat of the Honda to the UCA. The driver was
later identified as Luis Vasquez Torres (“Torres”).

13. Burgos informed Torres that the UCA wanted to see the money
that was going to be used for the purchase of cocaine. Burgos then accessed a

hidden compartment located in the center console of the Honda.

-4-
Case 2:21-cv-07172-CCC-ESK Document1 Filed 03/29/21 Page 5 of 8 PagelD: 5

Contemporaneously, the UCA heard a small compressor activate and observed
the center console rise. Burgos and Torres then handed the UCA several
bundles of United States currency from within the center console for
inspection. The UCA then handed the bundles of United States currency back
to Burgos and Torres. The UCA then exited the Honda and proceeded back to
his vehicle. Torres and Burgos were instructed to follow the UCA to a stash
location to complete the cocaine transaction. At the direction of HSI, the
Honda driven by Torres was stopped by a CPPD en route to the alleged stash
house.

14. After the Honda was stopped, law enforcement approached the
Honda and spoke with Torres. Torres told law enforcement that he was in the
area to visit friends. Torres stated that the Honda was his and that he did not
have anything illegal inside the Honda. Torres gave verbal consent for law
enforcement to conduct a search of the Honda. Both Torres and Burgos exited
the Honda. Neither Torres nor Burgos was was handcuffed at the time.
During the search, law enforcement discovered what appeared to be a hidden
compartment in the center console of the Honda and saw what appeared to be
United States currency inside the hidden compartment through a small gap in
the console floor. Further investigation of the hidden compartment revealed an
intricate “trap” in the center console. Inside the hidden compartment, law
enforcement discovered approximately $245,800.00 in United States currency,

the Defendant Property.
Case 2:21-cv-07172-CCC-ESK Document 1 Filed 03/29/21 Page 6 of 8 PagelD: 6

15. Torres and Burgos were transported to the CPPD for further
investigation and Torres was asked about the Defendant Property found in the
hidden compartment of the Honda. Torres stated that the Defendant Property
was his and that it was obtained from gambling on rooster fighting. Torres
acknowledged that gambling on rooster fighting was illegal.

16. The Defendant Property discovered in the hidden compartment in
the Honda was seized. Along with the Defendant Property, four cell phones
were recovered from the Honda and two of those cell phones were seized as
evidence. Among the seized cell phones was the cell phone associated with the
phone number ending in 5958, which Burgos used to communicate with the
UCA to coordinate the purchase of cocaine.

17. The denominations of the Defendant Property consisted of 2009
$100 bills, 504 $50 bills, and 985 $20 bills.

18. On December 23, 2020, Torres filed an administrative claim with
the Department of Homeland Security asserting his ownership interest in the
Defendant Property. Specifically, Torres claimed that the Defendant Property is
currency that was derived from his work, savings, and business and personal
endeavors as a self-employed barber. HSI believes that Torres was the friend
Burgos referred to during his communications with the UCA regarding the

purchase of cocaine.
Case 2:21-cv-07172-CCC-ESK Document 1 Filed 03/29/21 Page 7 of 8 PagelD: 7

CLAIM FOR FORFEITURE
Count One

19. The allegations contained in paragraphs 1 through 18 of this
Verified Complaint for Forfeiture In Rem are incorporated herein as if set forth
at length.

20. Based on the facts presented above, there is probable cause to
believe that the Defendant Property was furnished or intended to be furnished
in exchange for a controlled substance or is proceeds traceable to such an
exchange, or was used or intended to be used to facilitate a violation of
Title 21, Subchapter 1, of the United States Code, and is therefore forfeitable to
the United States pursuant to 21 U.S.C. § 881(a)}(6).

WHEREFORE, Plaintiff requests that the Clerk of the Court issue a
warrant for arrest in rem for the Defendant Property; that notice of this action
be given to all persons who reasonably appear to be potential claimants to the
Defendant Property; that the Defendant Property be forfeited and condemned to
the United States of America; that Plaintiff be awarded its costs and
disbursements in this action; and that the Court award such other and further
relief as it deems proper and just.

Dated: March 29, 2021

Rachael A. Honig
Acting United States Attorney

s/Joseph N. Minish
By: Joseph N. Minish
Assistant United States Attorney
Case 2:21-cv-07172-CCC-ESK Document1 Filed 03/29/21 Page 8 of 8 PagelD: 8

VERIFICATION
I, James L. Bice, hereby verify and declare under penalty of perjury that I
am a Special Agent with the Department of Homeland Security, Homeland
Security Investigations, that I have read the foregoing Verified Complaint for
Forfeiture In Rem and know the contents thereof, and that the matters
contained in the Verified Complaint are true to the best of my own knowledge,
information, and belief.

The sources of my knowledge and the grounds of my belief include the
official files and records of the United States; information obtained directly by
me; and information supplied to me from and by other law enforcement
officials, during an investigation of alleged violations of Title 21 of the United
States Code.

I hereby verify and declare under penalty of perjury that the foregoing is

true and correct, pursuant to 28 U.S.C. § 1746.

 

Dated this A sh day of March, 2021.

 

V
IP —
James L. Bice

Special Agent
Department of Homeland Security
